                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTICT OF MICHIGAN
                            SOUTHERN DIVISION

CHOON’S DESIGN INC.,

      Plaintiff,                           Case No. 14-10848
                                           Honorable Victoria A. Roberts
v.

TRISTAR PRODUCTS, INC.,

     Defendant.
___________________________/

              ORDER: (1) REOPENING CASE; (2) LIFTING
             STAY; (3) DISMISSING PLAINTIFF’S CLAIMS
            FOR INFRINGEMENT OF THE ‘565 PATENT; and
      (4) SETTING SUMMARY JUDGMENT BRIEFING SCHEDULE

      On July 13, 2018, the Court entered an order staying this case and

administratively closing it pending the Federal Circuit appeal in a parallel

infringement action, Choon’s Design, LLC v. Idea Village Prod. Corp., No.

13-13568 (E.D. Mich.) (Michelson, J.).

      On August 14, 2019, the parties filed a Joint Notice informing the

Court that the Federal Circuit issued a final decision in Idea Village – see

Choon's Design, LLC v. Idea Vill. Prod. Corp., 776 Fed. Appx. 691 (Fed.

Cir. 2019). They ask the Court to reopen the case and lift the stay.

      The parties also informed the Court that the Federal Circuit’s decision

in Idea Village forecloses Plaintiff’s claims based on its ‘565 patent.
      Finally, Defendant says that the Idea Village decision and other

recent Federal Circuit authority entitles it to summary judgment on

Plaintiff’s remaining claims under the ‘420 and ‘441 patents. It requests to

file a second summary judgment motion.

      The Court: (1) REOPENS this case; (2) LIFTS the stay; (3)

DISMISSES Plaintiff’s remaining claims for infringement of the ‘565 patent;

and (4) GRANTS Defendant’s request to file a second summary judgment

motion regarding the ‘420 and ‘441 patents.

      Defendant must file its motion by December 16, 2019. Plaintiff’s

response is due January 23, 2020. Defendant’s reply is due February 6,

2020. The motion and briefs must comply with the Local Rules and this

Court’s practice guidelines and requirements for filing summary judgment

motions [see ECF No. 84, PageID. 3154-55, 3157]. The parties must stay

within the page limits for briefs set forth in the Local Rules. The Court will

not grant any request for excess pages.

      IT IS ORDERED.
                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: November 12, 2019




                                       2
